DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The examiner acknowledges Request for Continued Examination and receipt of amendments/arguments filed 3/30/21.  The arguments set forth are addressed herein below.  Claims 1-11, 15-26, 28, 30-31 remain pending, Claims 12-14, 27, and 29 is canceled, Claim 31 is newly added, and Claims 1, 26, and 28 are currently amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the top of the game controller" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.  It appears that the applicant is intended to suggest “the upper surface of the game controller”.  Furthermore, it is unclear in regards the bounds or requisite degree of what a “bottom-to-top direction” refers to e.g. it is include in regards to whether the second button and 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 15, 17-18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numata (US 2007/0281787) in view of Antonio (US 2016/0151706) in view of White Knockoff Gamecube Controller Review (https://www.youtube.com/watch?v=h719aQqYYn4 )(herein Gamecube Controller) with the relied upon evidence of Goto (US 5,551,693) to show motivation, and in further view of Nakayama (US 20130178293).
Claim 1:  Numata teaches a game controller (20) comprising: a holding portion with a pair of grip portions (28a-b) configured to be held by a user (figs. 1, 7-8);

    PNG
    media_image1.png
    260
    279
    media_image1.png
    Greyscale

a first button (230a, 230b) placed on an upper surface of a main body of the game controller and configured to allow the user to operate the first button with a finger of the user while holding the holding portion, the first button having a lower portion and an upper portion that is configured to be contacted by the user's finger, and a second button (220a, 220b) placed on the upper surface of the main body and configured to allow the user to operate the second button with the same finger of the user that operates the first button, the second button being located closer to a front surface of the main body than the first button (Fig. 3), 

    PNG
    media_image2.png
    380
    539
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    386
    503
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    454
    483
    media_image4.png
    Greyscale

a stationary surface is disposed between the first button and the second button such that the first button is separated from the second button by the stationary surface (Fig. 3).

    PNG
    media_image5.png
    460
    602
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    542
    700
    media_image6.png
    Greyscale

  	It would have been obvious to one of ordinary means in the art before the effective filing date of the claimed invention to have modified the stationary surface first button means of Numata with stationary surface and first button means of Antonio because such a modification would have yielded predictable results, namely, a means of separating the first and second buttons to provide space for actuation of either of the first or second buttons in which Numata is intended.  Furthermore, such a modification would allow the user to actuate either the first and second button without interference and to continuously maintain surface contact with the first button throughout the actuation process (as illustrated in Antonio); thereby making such a modification more user friendly and/or ergonomic.
	Numata in view of Antonio teaches the above, but lack explicitly suggesting a height of an end portion of the stationary surface located closest to the front surface side of the game controller is smaller than a height of an end portion of the second 

    PNG
    media_image7.png
    596
    1065
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    598
    1064
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary means in the art before the effective filing date of the claimed invention to have modified the second button/stationary surface means of Numata in view of Antonio with the second 
Numata in view of Antonio in view of Gamecube Controller teaches the above, but lacks explicitly suggesting wherein, when the game controller is placed on a planar surface, the game controller is supported by a three point arrangement including the pair of grip portions and a center portion of the back surface of the main body that extends just below the protrusion.  Numata at least teaches that various modifications can be applied without departing from the overall scope of the invention (see above) and when the game controller is placed on a planar surface, the game controller is supported by the pair of grip portions (Fig. 7, ¶ 51).  Furthermore, an analogous art of Nakayama teaches wherein the first button includes a protruding portion that protrudes in a direction of a back surface of the main body of the game controller, and wherein, when the game controller is placed on a planar surface, the game controller is supported by a three point arrangement including a pair of grip portions (Fig. 1, (14a)(14b), Figs. 4a-b) and a center portion (52) of the back surface of the main body 
Claim 8:  Numata in view of Antonio in view of Gamecube Controller in view of Nakayama teaches wherein an end portion of the first button in the direction of the side surface has a sloped portion, the sloped portion including a portion sloping at a first sloping angle and a portion sloping at a second sloping angle greater than the first sloping angle (Numata - Fig. 8).

    PNG
    media_image9.png
    671
    704
    media_image9.png
    Greyscale

Claim 15:  Numata in view of Antonio in view of Gamecube Controller in view of Nakayama teaches wherein an end portion of the second button on a center side of the game controller has a sloped portion (Numata - Figs. 2-3).

    PNG
    media_image10.png
    592
    712
    media_image10.png
    Greyscale

Claim 17:  Numata in view of Antonio in view of Gamecube Controller in view of Nakayama teaches an operation section configured to be contacted by the user's finger is on the front surface of the main body, wherein with respect to a straight line parallel with a direction of pressing the operation section, an end portion of the first button on a front surface side is lower than an end portion of the second button on a back surface side (Numata - Figs. 6a, 8-9).

    PNG
    media_image11.png
    428
    666
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    668
    690
    media_image12.png
    Greyscale

Claim 18:  Numata in view of Antonio in view of Gamecube Controller in view of Nakayama teaches wherein the first button is lower than the second button from the end portion of the first button on the front surface side to an end portion of the first button on the back surface side (Numata – Figs. 6a, 8-9).

    PNG
    media_image12.png
    668
    690
    media_image12.png
    Greyscale

Claim 20:  Numata in view of Antonio in view of Gamecube Controller in view of Nakayama teaches wherein when the game controller is placed on a planar surface with a front surface of the game controller facing up, the game controller is supported on a back surface of the main body (Numata – Fig. 7).
Claim 21:  Numata in view of Antonio in view of Gamecube Controller in view of Nakayama teaches wherein an upper surface of the first button has a concave curved shape, and wherein a curvature of the upper surface of the first button becomes greater towards a back surface of the game controller (Numata – Figs. 8, 12).
Claim 22:  Numata in view of Antonio in view of Gamecube Controller in view of Nakayama teaches the first button is supported to be pivotable by a first shaft extending in a left-right direction of the game controller (Numata – Figs. 6a, 12; ¶ 49, 53-56).
	Numata in view of Antonio in view of Gamecube Controller in view of Nakayama teaches the above, but lacks explicitly suggesting the first shaft is configured to be inserted only from a center side of the game controller direction of the side surface of the game controller.  However, applicant fails to disclose that the first shaft is configured to be inserted only from a center side of the game controller direction of the side surface of the game controller solves any stated problem, provides an advantage, or is for any particular purpose.  Moreover, it appears that the pivot shaft means of Numata in view of Antonio, or applicant’s invention, would perform the same function providing a pivot means for a button to provide a gaming input, regardless of how the shaft is inserted to the gaming controller.  Therefore, it would have been prima facie obvious before the effective filing date of the claimed invention to modify Numata in view of Antonio in view of Gamecube Controller in view of Nakayama to obtain the invention as specified in claim 22 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Numata in view of Antonio in view of Gamecube Controller in view of Nakayama.
Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numata (US 2007/0281787) in view of Antonio (US 2016/0151706) in view of White Knockoff Gamecube Controller Review (https://www.youtube.com/watch?v=h719aQqYYn4)(herein Gamecube Controller) in view of Nakayama (US 2013/0178293), and in further view of Ironmonger (US 2017/0151494) with the relied upon evidence of Goto (US 5,551,693).
Claim 2:  Numata in view of Antonio in view of Gamecube Controller in view of Nakayama teaches the above, in addition to the upper portion of the first button includes a protruding portion that protrudes outward from the lower portion towards a back surface of the game controller (Numata - Figs. 9, 12-13), but lacks explicitly suggesting the protruding portion protruding outward from the lower portion of the first button in towards a side surface of the game controller and wherein the protruding portion protrudes continuously from a back surface side to a side surface side of the game controller.  Numata at least teaches that various modifications can be applied without departing from the overall scope of the invention (¶ 71).  Furthermore, an analogous art of Ironmonger teaches a type of game controller including a first button (triggers (6) and (7) of figs. 2-3 and 9; ¶ 68), wherein the upper portion (20, 120) of the first button includes a protruding portion that protrudes outward from the lower portion (18, 118) towards a back surface of the game controller, and additionally, towards a side surface of the game controller, and wherein the protruding portion protrudes continuously from a back surface side to side surface side of the game controller (Figs. 4-6, 10).

    PNG
    media_image13.png
    815
    597
    media_image13.png
    Greyscale

Fig. 4 illustrates that the upper portion and lower portion of the first button are both symmetrical.

    PNG
    media_image14.png
    807
    623
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    861
    552
    media_image15.png
    Greyscale

Figs. 6 and 10 illustrate the protruding portion, additionally, protruding from a center to a side surface or a direction of a side surface of the gaming controller.

    PNG
    media_image16.png
    710
    530
    media_image16.png
    Greyscale

Fig. 6 illustrates the protruding portion protruding continuously from a back surface side to a side surface side of the game controller.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protrusion means of Numata in view of Antonio in view of Gamecube Controller in view of Nakayama such that the protrusion also protrudes from a center direction to a side direction (side direction) of the game controller and continuously from a back to a side surface of the gaming controller, as taught by Ironmonger, because such a modification would have yielded 
Claim 3:  Numata in view of Antonio in view of Gamecube Controller in view of Nakayama in view of Ironmonger teaches wherein a portion of the protruding portion from a back surface side to a side surface side of the game controller has a round shape (Ironmonger – Figs. 5-6).

    PNG
    media_image16.png
    710
    530
    media_image16.png
    Greyscale

Claim 4:  Numata in view of Antonio in view of Gamecube Controller in view of Nakayama in view of Ironmonger teaches that the protruding portion is disposed such that an upper surface of the protruding portion forms an integrated surface with an upper surface of a portion of the first button other than the protruding portion (Numata - Fig. 9).

    PNG
    media_image17.png
    631
    677
    media_image17.png
    Greyscale

Claim 5:  Numata in view of Antonio in view of Gamecube Controller in view of Nakayama in view of Ironmonger teaches the first button is on the upper surface toward the side surface of the game controller a side surface side of the game controller (Numata – Fig. 3, Ironmonger – Figs. 2, 5).
Claim 6:  Numata in view of Antonio in view of Gamecube Controller in view of Nakayama in view of Ironmonger teaches wherein an end portion of the protruding .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numata (US 2007/0281787) in view of Antonio (US 2016/0151706) in view of White Knockoff Gamecube Controller Review (https://www.youtube.com/watch?v=h719aQqYYn4)(herein Gamecube Controller) in view of Nakayama (US 2013/0178293), and in further view of Morris (US D709,882) with the relied upon evidence of Goto (US 5,551,693).
Claim 7:  Numata in view of Antonio in view of Gamecube Controller in view of Nakayama teaches the above, but lacks explicitly suggesting wherein an end portion of an upper surface of the first button on a center side of the game controller has sloped portion that is sloped relative to a central portion of the upper surface of the first button.  At least Numata teaches that various modifications can be applied without departing from the overall scope of the invention (see above).  Furthermore, an analogous art of Morris teaches a type of gaming controller wherein an end portion of an upper surface of the first button on a center side of the game controller has a substantially flat, sloped portion that is sloped relative to a central portion of the upper surface of the first button (Fig. 1 and 3).

    PNG
    media_image18.png
    516
    623
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    604
    852
    media_image19.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the first button of Numata in view of Antonio in view of Gamecube Controller in view of Nakayama to include the slope means of Morris to provide a more finger friendly/ergonomic button structure.  Such a modification would have been considered routine to one of ordinary .
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numata (US 2007/0281787) in view of Antonio (US 2016/0151706) in view of White Knockoff Gamecube Controller Review (https://www.youtube.com/watch?v=h719aQqYYn4)(herein Gamecube Controller) in further view of Nakayama (US 2013/0178293), and in further view of Naghi (US 2005/0269769) with the relied upon evidence of Goto (US 5,551,693).
Claim 9:  Numata in view of Antonio in view of Gamecube Controller in view of Nakayama teaches the above, but lacks explicitly suggesting a portion of a top surface of the second button that is adjacent the side surface of the game controller slopes downward relative to a central portion of the top surface of the second button, and wherein the closer the side surface of the game controller, the greater the downward slope.  At least Numata teaches that various modifications can be applied without departing from the overall scope of the invention (see above).  Furthermore, an analogous art of Naghi teaches a similarly structured gaming controller, wherein a portion of a top surface of the second button (240) that is adjacent the side surface of the game controller slopes downward relative to a central portion of the top surface of the second button, and wherein the closer the side surface of the game controller, the greater the downward slope (Fig. 6).  

    PNG
    media_image20.png
    552
    734
    media_image20.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second button of Numata in view of Antonio in view of Gamecube Controller in view of Nakayama with the button means of Naghi because such a modification would have yielded predictable results, namely, an alternative means of providing a game button to enable a user to provide a game input via a user's finger on the upper surface of the gaming controller.
Claim 10:  Numata in view of Antonio in view of Gamecube Controller in view of Nakayama in view of Naghi teaches the portion of the top surface of the second button that is adjacent the side surface of the game controller includes a first portion sloping at a first sloping angle relative to the central portion and a second portion sloping at a 

    PNG
    media_image21.png
    552
    734
    media_image21.png
    Greyscale

Claim 11:  Numata in view of Antonio in view of Gamecube Controller in view of Nakayama teaches the above, but lacks explicitly suggesting a width of a portion of an upper surface of the second button located adjacent the side surface of the game controller is smaller than a width of a portion of the upper surface of the second button located adjacent a center of the game controller.  At least Numata teaches that various modifications can be applied without departing from the overall scope of the invention (see above).  Furthermore, an analogous art of Naghi teaches a similarly structured gaming controller, wherein the width of a portion of an upper surface of the second button (240) located adjacent the side surface of the game controller is smaller than a 

    PNG
    media_image22.png
    322
    615
    media_image22.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second button of Numata in view of Antonio in view of Gamecube Controller in view of Nakayama with the button means of Naghi because such a modification would have yielded predictable results, namely, an alternative means of providing a game button to enable a user to provide a game input via a user's finger on the upper surface of the gaming controller.
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numata (US 2007/0281787) in view of Antonio (US 2016/0151706) in view of White Knockoff Gamecube Controller Review (https://www.youtube.com/watch?v=h719aQqYYn4)(herein Gamecube Controller) in view of Nakayama (US 2013/0178293), and in further view of Inoue (US 5,207,426) with the relied upon evidence of Goto (US 5,551,693).
Claim 16:  Numata in view of Antonio in view of Gamecube Controller in view of Nakayama teaches the above, but lacks explicitly suggesting the second button is .
Claims 19 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numata (US 2007/0281787) in view of Antonio (US 2016/0151706) in view of White Knockoff Gamecube Controller Review (https://www.youtube.com/watch?v=h719aQqYYn4)(herein Gamecube Controller) in view of Nakayama (US 2013/0178293), and in further view of Burgess (US 2012/0322555) with the relied upon evidence of Goto (US 5,551,693).
Claim 19:  Numata in view of Antonio in view of Gamecube Controller in view of Nakayama teaches the above, but lacks explicitly suggesting an end portion of the first button on a center side of the game controller is located closer to the side surface of the In re Japikse, 86 USPQ 70.
Claim 25:  Numata in view of Antonio in view of Gamecube Controller in view of Nakayama teaches the above, but lacks explicitly suggesting the first button includes a first detection section configured to detect that the first button is pressed, the first button is supported to be pivotable by a first shaft extending in a left-right direction of the game controller, and the first button, the first detection section, and the first shaft are integrated.  Numata at least teaches that various modifications can be applied without .
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numata (US 2007/0281787) in view of Antonio (US 2016/0151706) in view of White Knockoff Gamecube Controller Review (https://www.youtube.com/watch?v=h719aQqYYn4)(herein Gamecube Controller) in view of Nakayama (US 2013/0178293), and in further view of Sato (US 2003/0042122) with the relied upon evidence of Goto (US 5,551,693).
Claim 23:  Numata in view of Antonio in view of Gamecube Controller in view of Nakayama teaches the above, in addition to the first shaft is inserted into a shaft insertion opening placed in an end portion of the game controller on a side surface side of the game controller (Numata – Figs. 6a, 12; ¶ 49, 53-56), but lacks explicitly suggesting a buffer material (20) disposed within the shaft insertion opening.  However, an analogous art of Sato teaches a similarly structured gaming controller including a buffer material disposed within the shaft insertion opening for use with a trigger button (Figs. 1-4, ¶ 50).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shaft insertion opening of Numata in view of Antonio in view of Gamecube Controller in view of Nakayama with the buffer material means of Sato to prevent undesirable rotation of the shaft.  Such a modification improves the efficiency of the pivoting means of the trigger or button; thereby improving the overall operative effect of the gaming trigger proving a user input.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numata (US 2007/0281787) in view of Antonio (US 2016/0151706) in view of White Knockoff Gamecube Controller Review (https://www.youtube.com/watch?v=h719aQqYYn4 )(herein Gamecube Controller) in view of Nakayama (US 2013/0178293), and in further view of the combination of (Wii U Pro Controller Xbox 360 Stick Mod (https://www.youtube.com/watch?v=jsMcz4XPNWM ) and How to take apart your Wii U Pro Controller (https://www.youtube.com/watch?v=Kgg45YISVQU )),(herein Wii Pro Controller) with the relied upon evidence of Goto (US 5,551,693).
Claim 24:  Numata in view of Antonio in view of Gamecube Controller in view of Nakayama teaches the above, in addition to the first button includes a first detection section configured to detect that the first button is pressed and the second button including a second detection section configured to detect that the second button is pressed (Numata - Figs. 9-11, ¶ 53-66), but lacks explicitly suggesting the first detection section is located further in the direction of the side surface of the game controller than the second detection section is.  At least Numata teaches that various modifications can be applied without departing from the overall scope of the invention (see above).  Furthermore, an analogous art of Wii U Pro Controller teaches a similarly structured type of game controller, wherein the first detection section is located further in the direction of the side surface of the game controller than the second detection section is (Wii U Pro Controller Xbox 360 Stick Mod – time 2:02-2:47; How to take apart your Wii U Pro Controller – time 5:16-6:05).

    PNG
    media_image23.png
    596
    1063
    media_image23.png
    Greyscale



    PNG
    media_image24.png
    597
    1065
    media_image24.png
    Greyscale

(Wii U Pro Controller Xbox 360 Stick Mod Screenshot (above) illustrates the first and second detection sections, wherein the first section is located further in the direction of the side surface of the game controller than the second detection section).

    PNG
    media_image25.png
    574
    1018
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    574
    1025
    media_image26.png
    Greyscale

(How to take apart your Wii U Pro Controller Screenshots (above) is further evidence of the first detection section being located further towards the side surface of the controller than the second detection section).
.
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numata (US 2007/0281787) in view of Urhman (US 2017/0018173) in view of Igarashi (US 2015/0193017), and in further view of the combination of (Wii U Pro Controller Xbox 360 Stick Mod (https://www.youtube.com/watch?v=jsMcz4XPNWM ) and How to take apart your Wii U Pro Controller (https://www.youtube.com/watch?v=Kgg45YISVQU )),(herein Wii Pro Controller) with the relied upon evidence of Goto (US 5,551,693) and Zarek (US 6,147,673).
Claim 26:  Numata teaches a game controller (20) comprising: a holding portion configured to be held by a user (fig. 1);

    PNG
    media_image1.png
    260
    279
    media_image1.png
    Greyscale

a first button (230a, 230b) placed on an upper surface of a main body of the game controller and configured to allow the user to operate the first button with a finger of the user while holding the holding portion, the first button having a lower portion and an upper portion that is configured to be contacted by the user's finger, the first button including a first detection section configured to detect that the first button is pressed, and a second button (220a, 220b) placed on the upper surface of the main body and configured to allow the user to operate the second button with the same finger of the user that operates the first button, the second button being located closer to a front surface of the main body than the first button, the second button including a second detection section figured to detect that the second button is pressed (Figs. 3, 9-11, ¶ 53-66), the second button protruding an amount from the top (upper surface) of the game controller in a bottom-to-top direction that is greater than an amount that the first button protrudes in the bottom-to-top direction (Fig. 9 illustrates the second button (220a) protruding from a bottom-to-top direction of the upper surface in a greater amount than the first button (230a))

    PNG
    media_image2.png
    380
    539
    media_image2.png
    Greyscale


    PNG
    media_image27.png
    444
    473
    media_image27.png
    Greyscale

wherein the upper portion of the first button includes a protruding portion that protrudes outward from the lower portion at least in a direction from the front surface to a back surface of the game controller (Figs. 9, 12-13).

    PNG
    media_image28.png
    594
    562
    media_image28.png
    Greyscale

and the first button has a curvature that changes from the front surface of the game controller to the back surface of the game controller, the curvature being progressively convex as seen from side view of the first button from the upper surface to the lower surface (see figs. 8-9),

    PNG
    media_image29.png
    434
    470
    media_image29.png
    Greyscale


    PNG
    media_image30.png
    444
    689
    media_image30.png
    Greyscale

 and wherein an upper surface of the first button, when in the non-depressed position, is angled at a negative angle relative to the front to back direction as seen in the side view (Fig. 9 the convex curvature of the first button (230a) representing the upper surface).

    PNG
    media_image31.png
    454
    677
    media_image31.png
    Greyscale

Numata teaches the above, but lacks explicitly suggesting wherein an end portion of an upper surface of the second button located adjacent the front surface side 

    PNG
    media_image32.png
    341
    633
    media_image32.png
    Greyscale
 

    PNG
    media_image33.png
    279
    585
    media_image33.png
    Greyscale


    PNG
    media_image34.png
    360
    360
    media_image34.png
    Greyscale

 	The substitution of one known element (button (380a,380c) of Urhman) for another (button (220a, 220b) of Numata) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the button (380a, 380c) of Urhman would of yielded predictable results, namely, a means of providing a game button to enable a user to provide a game input via a user's finger on the upper surface of the gaming controller.
Numata in view of Urhman teaches the above, but lacks explicitly suggesting the first button and the second button are so formed that lengths of the first button and the second button are longer in a first direction extending between opposite side surfaces of the game controller than lengths of the first button and the second button in a second direction extending between the back surface and the front surface of the game controller.  Numata at least teaches that various modifications can be applied with departing from the overall scope of the invention (see above).  Furthermore, an 

    PNG
    media_image35.png
    552
    695
    media_image35.png
    Greyscale

One of ordinary skill in the art having common knowledge recognizes that when using a game controller the length of the user's fingers extends across the horizontal length or side to side length of the first and second buttons (side to side of game controller) and the width of the user’s fingers extends across the vertical length of the first and second buttons (front to back of game controller)(as evident by Goto – Fig. 2) 
Numata in view of Urhman in view of Igarashi teaches the above, but lacks explicitly suggesting the first detection section is located further in the direction of the side surface of the game controller than the second detection section is.  At least Numata teaches that various modifications can be applied without departing from the overall scope of the invention (see above).  Furthermore, an analogous art of Wii U Pro Controller teaches a similarly structured type of game controller, wherein the first detection section is located further in the direction of the side surface of the game controller than the second detection section is (Wii U Pro Controller Xbox 360 Stick Mod – time 2:02-2:47; How to take apart your Wii U Pro Controller – time 5:16-6:05).

    PNG
    media_image23.png
    596
    1063
    media_image23.png
    Greyscale

(Wii U Pro Controller Xbox 360 Stick Mod Screenshot (above) illustrates the first and second buttons).

    PNG
    media_image24.png
    597
    1065
    media_image24.png
    Greyscale



    PNG
    media_image25.png
    574
    1018
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    574
    1025
    media_image26.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the game controller of Numata in view of Urhman in view of Igarashi such that the first detection section is located further in the direction of the side surface of the game controller than the second detection section is, as taught by Wii U Pro Controller, because such a modification would of yielded predictable results, namely, a means of providing first and second detection sections corresponding the first and second buttons of a game controller for purposes of detecting button actuation in which at least Numata is intended.  Such a modification would have been considered mere routine to one of ordinary skill in the art for purposes of detecting button actuation and additionally, such a modification would have made the gaming controller more ergonomic and/or efficient in terms of proper button actuation.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numata (US 2007/0281787) in view of Urhman (US 2017/0018173) in view of Igarashi (US 2015/0193017) and in view of the combination of (Wii U Pro Controller Xbox 360 Stick Mod (https://www.youtube.com/watch?v=jsMcz4XPNWM ) and How to take apart your Wii U Pro Controller (https://www.youtube.com/watch?v=Kgg45YISVQU )),(herein Wii Pro Controller) and in further view of Koshima (US 2002/0155868) with the relied upon evidence of Goto (US 5,551,693), Zarek (US 6,147,673), and Neiser (US 6,743,100) to show motivation.
Claim 30:  Numata in view of Urhman in view of Igarashi in view of Wii Pro Controller teaches the above, but lacks explicitly suggesting the first button is located further in a the direction of the side surface of the game controller than the second button.  At least Numata teaches that various modifications can be applied without departing from the overall scope of the invention (see above).  Furthermore, an analogous art of Koshima teaches a similar structured game controller, wherein the button layout comprises a first button (109) located further in the direction of the side surface of the game controller than a second button (111)(Fig. 2a, ¶ 114).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the game controller of Numata in view of Urham in view of Igarashi in view of Wii Pro Controller with the first and second button layout of Koshima because such a modification would of yields predictable results, namely, a means of placing the first and second buttons in locations for the user of the game controller to actuate via the user’s forefingers or middle fingers (Numata - ¶ 34).  Such a modification related to button placement and/or layout would contribute to the overall ergonomics of the game controller (Neiser - Col. 1:10-18).
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numata (US 2007/0281787) in view of Antonio (US 2016/0151706) in view of White Knockoff Gamecube Controller Review (https://www.youtube.com/watch?v=h719aQqYYn4 )(herein Gamecube Controller) with the relied upon evidence of Goto (US 5,551,693) to show motivation, and in further view of Igarashi (US 9,789,395).
Claim 31:  Numata teaches a game controller (20) comprising: a holding portion configured to be held by a user (figs. 1, 7-8);

    PNG
    media_image1.png
    260
    279
    media_image1.png
    Greyscale

a first button (230a, 230b) placed on an upper surface of a main body of the game controller and configured to allow the user to operate the first button with a finger of the user while holding the holding portion, the first button having a lower portion and an upper portion that is configured to be contacted by the user's finger, 
a second button (220a, 220b) placed on the upper surface of the main body and configured to allow the user to operate the second button with the same finger of the user that operates the first button, the second button being located closer to a front surface of the main body than the first button (Fig. 3), 

    PNG
    media_image2.png
    380
    539
    media_image2.png
    Greyscale

a stationary surface is disposed between the first button and the second button such that the first button is separated from the second button by the stationary surface (Fig. 3).

    PNG
    media_image5.png
    460
    602
    media_image5.png
    Greyscale

Numata teaches the above, but lacks explicitly suggesting wherein a height of an end portion of the stationary surface located closest to the back surface side of the 

    PNG
    media_image6.png
    542
    700
    media_image6.png
    Greyscale

  	It would have been obvious to one of ordinary means in the art before the effective filing date of the claimed invention to have modified the stationary surface first button means of Numata with stationary surface and first button means of Antonio because such a modification would have yielded predictable results, namely, a means of separating the first and second buttons to provide space for actuation of either of the first or second buttons in which Numata is intended.  Furthermore, such a modification would allow the user to actuate either the first and second button without interference and to continuously maintain surface contact with the first button throughout the actuation process (as illustrated in Antonio); thereby making such a modification more user friendly and/or ergonomic.
	Numata in view of Antonio teaches the above, but lack explicitly suggesting a height of an end portion of the stationary surface located closest to the front surface side of the game controller is smaller than a height of an end portion of the second 

    PNG
    media_image7.png
    596
    1065
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    598
    1064
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary means in the art before the effective filing date of the claimed invention to have modified the second button/stationary surface means of Numata in view of Antonio with the second 
Numata in view of Antonio in view of Gamecube Controller teaches the above, but lacks explicitly suggesting wherein with respect to a straight line parallel with a direction of pressing the operation section, an edge of the contact surface of the contact surface of the upper portion of the first button on a front surface side is lower than an edge portion of the second button on a back surface side, and the edge of the contact surface of the upper portion of the first button on the front surface side and the edge portion of the second button on the back surface side are both at oblique angles with respect to the straight line parallel with a direction of pressing the operation section.  However, an analogous art of Igarashi teaches a similarly structured game controller, wherein respect to a straight line parallel with a direction of pressing the operation section, an edge of the contact surface of the contact surface of the upper portion of the first button on a front surface side is lower than an edge portion of the second button on a back surface side, and the edge of the contact surface of the upper portion of the first 

    PNG
    media_image36.png
    826
    1018
    media_image36.png
    Greyscale


    PNG
    media_image37.png
    838
    785
    media_image37.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protrusion means of Numata in view of Antonio in view of Gamecube Controller such that with respect to a straight line parallel with a direction of pressing the operation section, an edge of the contact surface of the contact surface of the upper portion of the first button on a front surface side is .
Allowable Subject Matter
Claim 28 is allowed in view of applicant’s arguments/amendments filed 3/30/21.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 15-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 3/30/21 with respect the prior art rejection of Claim 26 have been fully considered but they are not persuasive.
The applicant failed to address the prior art of at least Numata (US 2007/0281787) as it pertains to the newly added amendments of Claim 26.  Accordingly, the examiner has modified the prior art rejection to reflect said amendments.
Applicant has not provided any arguments pertaining to the prior art of record as it relates to the newly added Claim 31.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please see attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177.  The examiner can normally be reached on 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/TRAMAR HARPER/Primary Examiner, Art Unit 3715